Fowler, J.
The-first exception rests on two positions: First, that the amended is substantially different from' the original report; and, secondly, that county commissioners, upon the recommittal to them by the court of a report for amendment, can have no authority to amend it, in any matter of substance, without notice to parties interested and a new hearing had, or an opportunity to be heard being given. It is unnecessary now to determine the correctness or incorrectness of the latter position, inasmuch as we are clearly of opinion that the former is untenable.
The original report recommended the discontinuance of “ all that part of said highway laid out on the petition of George Kenny and others, in the town of Mont-Vernon, and which is not now constructed and open for public travel.” The amended report recommends “ that all of said highway, so laid out upon the petition of George Kenny and others, in the town of Mont-Vernon, be discontinued.” The case finds that a portion of the highway laid out in Mont-Vernon, on the petition of George Kenny and others, was laid over and upon an existing highway, opened and used for public travel. The original report was probably regarded as ambiguous, it being supposed to be uncertain from its language whether the commissioners intended by it to recommend the discontinuance *518of that portion of the highway laid out in Mont-Vernon, on the petition of Kenny and others, over new ground only, or the whole road, as laid out on said petition in Mont-Vernon, part of which wa,s over an existing highway. Had it been considered — as seems to us the necessary and inevitable conclusion — that the new highway, as laid over an existing highway, on the petition of Kenny and others, could never properly be regarded as constructed and open for travel, except as part of a continuous route in connection with the construction and opening for travel of that portion of the same highway which had been laid over new ground, the supposed ambiguity would have entirely vanished, and the original report must have been holden to recommend — precisely what the amended report requires — the discontinuance of the entire new highway, as laid out in Mont-Vernon on the petition of Kenny and others, whether upon new ground or over a preexisting highway.
The second exception is understood to rest on the omission, in the report of the commissioners, of a minute and particular description, by metes and bounds, courses and distances, of the road recommended to be discontinued. No such description was necessary, or even desirable, as it could have answered no other purpose than unnecessarily to encumber the records. That is certain which may be made certain ; and the description of the highway discontinued, by reference to the record of the laying out thereof, upon the petition of Kenny and others, to be found extended at length in the same court, was sufficiently certain and specific to enable the court to know and understand, without possibility of mistake, what particular road was designed to be discontinued, and its exact locality and characteristics. Milford’s Petition, 37 N. H. 57.
We are unable to discover any thing improper or unwarranted by law in the instructions to the commissioners, to which objection is made in the third exception taken. *519The statute requires all petitions relating to roads to be referred to the commissioners, and in petitions for the discontinuance of highways the long established rule of court requires them to report specifically whether any and what changes have occurred since the highway sought to be discontinued was. laid out, rendering its construction no longer necessary, and its discontinuance expedient and proper. The commissioners are the officers of the law and of the court, for the purpose of examining the routes, hearing the parties and determining, in the first instance, the propriety and expediency, under all the circumstances presented for their consideration, of discontinuing existing highways. The instructions to which exception was taken are only a minute and detailed reiteration of the substantial requirements of the statute, and of the recognized form of commissions in such cases.
As the rulings of the court below appear to have been correct and proper, the exceptions to the judgment rendered upon the amended report of the commissioners, in accordance with those rulings, must be overruled, and the judgment affirmed.

Exceptions overruled.